Richardson, Judge,
delivered the opinion of the court.
This case is in all respects like the preceding case between the same parties, and for like reasons will be reversed and remanded.
The defendant has insisted in his argument that the account for which this action was brought is a part of the demand for the same job of work for which the other suit was *533brought. That is a question on which we can not now pass; but if the fact be as alleged, the plaintiff can not recover, for a plaintiff having an entire demand growing out of a single transaction can not split it up into separate suits. (Smith v. Jones, 15 John. 229; Farrington v. Payne, id. 432; Willard v. Sperry, 16 John. 121; Phillips v. Benick, ib. 136.)
The judgment is reversed and the cause remanded;
the other judges concurring.